DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 02/02/2022, Applicant, on 04/14/2022.
Status of Claims
Claims 1, 4, and 5 are currently amended. 
Claim 3 is original. 
Claims 1 and 3-5 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 6 “At least these features of claims 1, 4, and 5 provide a technological improvement by shortening an analysis time by displaying a flow whose number of child flows is not 1 in a short time because "[t]he fulcrum flow is a data flow serving as a starting point of two or more analyses" and "may efficiently search for the closest fulcrum flow among the ancestor data flows" as stated in paragraphs [0025, 55] of the originally filed specification. Assuming arguendo, that the claims recite an abstract idea, at least these features integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, withdrawal of the rejection is respectfully requested.”
The examiner respectfully disagrees.
 	Applicant argues that “shortening an analysis time by displaying a flow whose number of child flows is not 1 in a short time because "[t]he fulcrum flow is a data flow serving as a starting point of two or more analyses" and "may efficiently search for the closest fulcrum flow among the ancestor data flows"” integrate the judicial exception into a practical application and include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The Examiner does not agree because the claimed process is using a return function which is a program to repeat a replacement process which replaces the current data flow with the second data flow until the counted number of first data flows is not 1 and identify the second data flow as the current data flow, and display the identified current data flow on a display device. The instant specification does give any details on what the return function is. The examiner believes that the present claims are steps executed according to program instructions performed by a computer. Applicant’s claimed efficiency of shortening analysis time is not a technological improvements but a business improvement. As analyzed by the Examiner under the  35 USC § 101 rejection (below), the additional elements in the present claims are used to apply the abstract idea and do not integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception.
In conclusion, Applicant’s arguments with regards to 35 USC § 101 are not persuasive and the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.
Response to Arguments - 35 USC § 102
The arguments have been fully considered and found to be persuasive.
Specifically, regarding Applicant’s arguments on pages 6-7 “Kuboyama does not appear to disclose: stor[ing] flow information indicating a type of data flow including a parent data flow and child data flows for each of a plurality of data flows, each of the plurality data flows indicating relationship for input and output of one or more programs, the parent data flow of a current data flow indicating a data flow that has one program that outputs a result of a performance less than the current data flow, child data flows of the current data flow indicating data flows that have one program outputs a result of a performance more than the current data flow, specify[ing] a number of the child data flows of the parent data flow of the current data flow, repeat[ing] the specifying and a replacement processing which replaces the current data flow with the parent data flow of the current data flow based on the flow information until the specified number is not 1”. Accordingly, the present claims are distinguished from the prior art references. As a result, the Examiner withdraws the prior art rejections of the pending claims.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1 and 3-5 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1 and 3-5 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of data flow editing process. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “flow information indicating a type of data flow including a parent data flow and child data flows for each of a plurality of data flows, each of the plurality data flows indicating relationship for input and output of one or more programs, the parent data flow of a current data flow indicating a data flow that has one program that outputs a result of a performance less than the current data flow, child data flows of the current data flow indicating data flows that have one program outputs a result of a performance more than the current data flow, specify a number of  the child data flows of the parent data flow of the current data flow, repeat the specifying and a replacement processing which replaces the current data flow with the parent data flow of the current data flow based on the flow information until the specified number is not 1, when the specified number is not 1, identify the parent data flow of the current data flow as the current data flow”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably edit data flows or data processes and  repeat a replacement processing which replaces the current data flow with the second data flow until the counted number of first data flows is not 1. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 4 and 5 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 4 and 5 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-3 recite a Mental Process because the claimed elements describe a process for editing a data flow. As a result, claims 2-3 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “An information processing apparatus, comprising: a memory; and a processor coupled to the memory”, “store”, and “display the identified current data flow on a display device”. When considered in view of the claim as a whole, the step of storing does not integrate the abstract idea into a practical application because storing is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 4 and 5 recite substantially similar limitations to those recited with respect to claim 1. Although claim 4 further recites “by a computer” and claim 5 further recites “non-transitory computer-readable storage medium storing a program that causes a computer to execute a process”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 4 and 5 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 3 does not include any additional elements beyond those recited by independent claims 1, 4, and 5. As a result, claim 3 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “An information processing apparatus, comprising: a memory; and a processor coupled to the memory”, “store”, and “display the identified current data flow on a display device”. The step of storing does not amount to significantly more than the abstract idea because storing is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 4 and 5 recite substantially similar limitations to those recited with respect to claim 1. Although claim 4 further recites “by a computer” and claim 5 further recites “non-transitory computer-readable storage medium storing a program that causes a computer to execute a process”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 4 and 5 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claim 3 does not include any additional elements beyond those recited by independent claims 1, 4, and 5. As a result, claim 3 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1 and 3-5 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 04/14/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623